DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 13, 2022 were filed after the mailing date of the Requirement for Restriction/Election on September 13, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both “control application” and “histories” of the management device (104).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
The disclosure is objected to because of the following informalities:
P. [0001]: “As a result, not all of the insulin in reservoir may be used” should read “As a result, not all of the insulin in the reservoir may be used”
P. [0026]: “The management device 104 may be used to program or adjust operation of the drug delivery device 102 and/or the sensor 104” is unclear.  The component “the sensor 104” lacks antecedent basis in the disclosure, and reference character “104” is already being used to designate the management device.
P. [0026]: “The storage 118 may store the control application 120, histories 120 like those described above for the insulin delivery device 102 and other data and/or programs” is unclear, as reference character “120” is being used to designate two separate components—the control application and the histories.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
Line 1: “estimating the total daily insulin needs” should read “estimating the total daily insulin needs of the user”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1, 8, and 9, the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process of adding two values (i.e., an amount of basal and bolus insulin, respectively) and multiplying the sum of those values by a predetermined period of time (i.e., a number of days) to determine a product (i.e., an amount of insulin to be filled in a reservoir of an automated insulin delivery system). This judicial exception is not integrated into a practical application because the steps of the process may be performed entirely in the human mind or by hand.  Specifically, claims 1, 8, and 9 are directed to an abstract idea with additional generic computer elements (i.e., a processor of an electronic device in claim 1; a non-transitory computer-readable storage medium storing instruction for execution by a processor in claim 8; and an electronic device comprising a storage and a processor in claim 9); generically recited computer elements do not add a meaningful See MPEP § 2106.04(a)(2) subsection III.A.  Moreover, in claim 8, the additional limitation of “a non-transitory computer-readable storage medium storing instruction for execution by a processor” only stores and retrieves information in memory, which is a well-understood, routine, conventional computer function recognized by one of ordinary skill in the art and the court.  See MPEP § 2106.05(d) subsection II.  Additionally, in claim 9, the additional limitation of “an electronic device comprising a storage and a processor” only lists additional generic computer elements. See MPEP § 2106.04(a)(2) subsection III.A.  Claims 2-7 depend from claim 1 and do not provide any additional elements that transform the process into a patent eligible invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 20150217053 A1) in view of Medtronic (“RESERVOIR BEST PRACTICE AND TOP TIPS”).

Regarding claim 1, Booth teaches:
A method performed by a processor (see FIG. 1B, processor: 112) of an electronic device (see FIG. 1A, clinical support system: 100), comprising:
estimating total daily basal insulin needs of a user (“the system 100 recommends […] a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose,” see p. [0057]) based on a historic amount of insulin delivered (i.e., based on long-acting insulin doses for basal insulin […] stored in non-transitory memory 24, see p. [0057]) by an automated insulin delivery system (i.e., an intravenous apparatus / infusion pump 123a capable of continuous administration, see FIG. 1B and p. [0063], p. [0072]) to the user per day;
estimating total daily bolus insulin needs of the user (“the system 100 recommends […] a subcutaneous basal and bolus insulin dosing 
adding the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin,” see p. [0011]; see also p. [0016] discussing method includes determining a total insulin rate including the sum of the meal bolus rate and the insulin rate; therefore, the device is configured to add total daily basal and bolus insulin needs; see also p. [0082] “Based on the evaluation and analysis of the data, the system 100 calculates an insulin dose”).
However, Booth does not explicitly disclose: determining how many days of insulin for the user are to be stored in a reservoir for the automated insulin delivery system; or determining that an amount of insulin to be filled in the reservoir is equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user that are to be stored in the reservoir.  Medtronic, in the same field of endeavor, teaches (see “Reservoir top tips”) filling the reservoir of an insulin pump taking into account the amount needed for 2 or 3 days and not the total reservoir capacity; thus, and the amount of insulin for those 2 or 3 days is calculated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Booth to incorporate the teachings of Medtronic by programming the processor to determine how many days of insulin are to be stored in the reservoir of the insulin pump and to determine the amount of insulin to be stored in the reservoir for that number of days, for the purpose of allowing the insulin pump to only fill the reservoir with the needed amount of insulin for a set number of days instead of filling it to its total capacity (see Medtronic “Reservoir top tips”), which is well-known to reduce costs and waste.

Regarding claim 2, Booth teaches:
The method of claim 1, wherein the estimating the total daily insulin needs comprises determining an average dosage of insulin delivered by the automated insulin delivery system (123a) for a period (“For each time interval, the method includes determining, using the computing device, an intravenous insulin infusion rate based on the blood glucose measurements of the time interval,” see p. [0006]—thus, an amount of insulin to be infused per a unit of time is determined by averaging blood glucose measurements for the specified time interval and multiplying by said time interval).
However, Booth does not explicitly disclose: multiplying the average dosage by the number of the periods in a day to calculate the amount of insulin delivered by the automated insulin delivery system to the user per day.  It would have been obvious to one  See MPEP § 2144.05 subsection II.A.

Regarding claim 5, the combined method of Booth and Medtronic teaches:
The method of claim 1, further comprising adjusting the estimate of the total daily bolus insulin needs of the user (i.e., calculating a revised meal bolus insulin rate, see Booth p. [0025]) by a safety factor (i.e., 2-3 days, as taught by Medtronic in “Reservoir top tips”, or “the remaining meal bolus divided by a time remaining in the total meal time,” as taught by Booth in p. [0025]) before adding with the estimate of the total daily basal insulin needs of the user (thereby producing a revised total insulin rate, see Booth p. [0025]).

Regarding claim 7, the combined method of Booth and Medtronic teaches:
The method of claim 1, further comprising generating a prompt to the user (“The process may determine whether the patient 10 is being treated with an intravenous treatment or a subcutaneous treatment by prompting the user 40 to select between two options [e.g., a button displayed on the display 116, 146], one being the intravenous treatment and the other begin 

Regarding claim 8, Booth teaches:
A non-transitory computer-readable storage medium (see FIG. 1B, non-transitory memory: 24) storing instruction for execution by a processor (see FIG. 1B, processor: 112) (see p. [0081]) to perform the following:
estimate total daily basal insulin needs of a user (“the system 100 recommends […] a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose,” see p. [0057]) based on a historical amount of insulin (i.e., based on long-acting insulin doses for basal insulin […] stored in non-transitory memory 24, see p. [0057]) delivered by an automated insulin delivery system (i.e., an intravenous apparatus / infusion pump 123a capable of continuous administration, see FIG. 1B and p. [0063], p. [0072]) to the user per day;
estimate total daily bolus insulin needs of the user (“the system 100 recommends […] a subcutaneous basal and bolus insulin dosing 
add the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin,” see p. [0011]; see also p. [0016] discussing method includes determining a total insulin rate including the sum of the meal bolus rate and the insulin rate; therefore, the device is configured to add total daily basal and bolus insulin needs; see also p. [0082] “Based on the evaluation and analysis of the data, the system 100 calculates an insulin dose”).
However, Booth does not explicitly disclose: determine how many days of insulin for the user are to be stored in a reservoir for the automated insulin delivery system; or determine that an amount of insulin to be filled in the reservoir is equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user that are to be stored in the reservoir.  Medtronic, in the same field of endeavor, teaches filling the reservoir of an insulin pump taking into account the amount needed for 2 or 3 days (see “Reservoir top tips”) and not the total reservoir capacity; thus, Medtronic discloses the amount of days is determined and the amount of insulin for those 2 or 3 days is calculated.


Regarding claim 9, Booth teaches:
An electronic device (see FIG. 1A, clinical support system: 100), comprising:
a storage (see FIG. 1B, non-transitory memory: 24) for storing a program (i.e., process: 200, see FIG. 2A) for determining an amount of insulin to be filled into an insulin reservoir of an insulin delivery system for a user (“the clinical decision support system 100 calculates a personalized dose of insulin to bring and maintain the patient's blood glucose level into a target range,” see p. [0080]), a history of automated insulin deliveries by the insulin delivery system to the user and a history of bolus insulin deliveries for the user (“The system 100 may also consider other information such as […] insulin doses being administered to the patient 10, e.g., long-acting insulin doses for basal insulin and rapid-acting insulin doses for meal boluses and correction boluses. Based on those measurements [that may 
a processor (see FIG. 1B, processor: 112) for executing the program (“a process 200 […] executable on a processor 112,” see p. [0085]) to perform the following:
estimating total daily basal insulin needs of a user (“the system 100 recommends […] a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose,” see p. [0057]) based on a historical amount of insulin (i.e., based on long-acting insulin doses for basal insulin […] stored in non-transitory memory 24, see p. [0057]) delivered by an automated insulin delivery system (i.e., an intravenous apparatus / infusion pump 123a capable of continuous administration, see FIG. 1B and p. [0063], p. [0072]) to the user per day;
estimating total daily bolus insulin needs of the user (“the system 100 recommends […] a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose,” see p. [0057]) based on past insulin bolus deliveries (i.e., based on rapid-acting insulin doses for meal boluses and correction boluses… stored in non-transitory memory 24, see p. [0057]) to the user; and

However, Booth does not explicitly disclose: determining how many days of insulin for the user are to be stored in a reservoir for the automated insulin delivery system; or determining that an amount of insulin to be filled in the reservoir is equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user that are to be stored in the reservoir.  Medtronic, in the same field of endeavor, teaches filling the reservoir of an insulin pump taking into account the amount of insulin needed for 2 or 3 days (see “Reservoir top tips”) and not the total reservoir capacity; thus, Medtronic discloses the amount of days is determined and the amount of insulin for those 2 or 3 days is calculated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Booth to incorporate the teachings of Medtronic by programming the processor to determine how many days of .

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 20150217053 A1) in view of Medtronic (“RESERVOIR BEST PRACTICE AND TOP TIPS”), as applied to claim 1 above, and further in view of Kraegen et al. (US 4475901 A).

Regarding claims 3-4, the combined method of Booth and Medtronic teaches the claimed invention substantially as claimed, as set forth above in claim 1.  However, Booth in view of Medtronic does not explicitly disclose: the estimating the total daily insulin needs of the user comprises multiplying the amount of insulin delivered by the automated insulin delivery system to the user per day by a factor, wherein the factor is 2.
Kraegen, in a similar field of endeavor, teaches an apparatus to improve the control of blood sugar in diabetics (see Abstract), wherein an insulin pump rate (i.e., the amount of basal insulin delivered by the infusion pump per a unit of time) is multiplied by a patient factor in order to adapt the system for better patient control, wherein the patient factor is preferably 0.8-2.5, depending on the obesity of the patient (see Col. 6, Lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Booth and See MPEP § 2144.05 subsection II.A.

Regarding claim 6, the combined method of Booth and Medtronic teaches the claimed invention substantially as claimed, as set forth above in claim 1.  Booth teaches, “The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin, wherein the daily basal insulin is half of the total daily dose of insulin and the daily meal insulin is half of the total daily dose of insulin,” see p. [0011]; necessarily, Booth teaches an average overall sum of insulin deliveries to the user comprise both basal and bolus deliveries.) However, neither Booth, nor Booth in view of Medtronic, explicitly disclose: the estimating total daily bolus insulin needs of the user comprises subtracting two times the estimated total daily basal insulin needs of a user from an average overall sum of insulin deliveries to the user.
Kraegen, in a similar field of endeavor, teaches an apparatus to improve the control of blood sugar in diabetics (see Abstract), wherein an insulin pump rate (i.e., the amount of basal insulin delivered by the infusion pump per a unit of time) is multiplied by a patient 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Booth and Medtronic to incorporate the teachings of Kraegen by multiplying the amount of basal insulin to be delivered by the automated insulin delivery system to the user per day by a factor, for the purpose of allowing the patient to better / more accurately control his or her insulin delivery, and, thereby, have a more accurate daily basal dosage (see Col. 6, Lines 45-51); and, since Kraegen teaches the factor can range from 0.8 to 2.5, it would have been obvious to select a factor of 2, since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP § 2144.05 subsection II.A.  When modified in this way, the revised Daily Basal Insulin is equal to 2 times the original Daily Basal Insulin.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the Daily Basal Insulin variable in the original mathematical formula of Booth (Total Daily Insulin Dose = Daily Basal Insulin + Daily Meal Insulin [i.e., Bolus Insulin]; see p. [0011]) with the revised Daily Basal Insulin (i.e., equals 2 times original Daily Basal Insulin) in order to calculate the Daily Bolus Insulin (i.e., the total daily bolus insulin needs of the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783 

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783